DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUTANI 2013119326, cited by applicant in view of (JP2013119326, Honda, CITED BY APPLICANT).
Regarding claim1, Mizutani disclose an arrangement structure of a vehicular auxiliary machine, comprising:the vehicular auxiliary machine disposed between seats ,11 arranged side by side in a vehicular width direction of a vehicle body; a bracket (51a,51) on which the vehicular auxiliary machine is mounted, and which is fixed to the vehicle body (the floor 9); and a harness,57 to be connected to the vehicular auxiliary machine, wherein the vehicular auxiliary machine,50
includes a harness connecting portion to which the harness is connected, and is disposed in such a way that the harness connecting portion is located on a side of one of the seats, and the bracket includes a base surface,fig.2
 a rib,51a,”41a in rear” spanning between a harness-side vertical wall portion and the base surface. 
MIZUTANI fails to disclose 
a pair of vertical wall portions which stand upright with respect to the base surface in such a way that the vertical wall portions are away from each other in the vehicular width direction between the vehicular auxiliary machine and each of the seats, and the harness-side vertical wall portion being one of the paired vertical wall portions close to the harness connecting portion of the vehicular auxiliary machine.
However, Honda teaches a pair of vertical wall portions (52a, b) which stand upright with respect to the base surface in such a way that the vertical wall portions are away from each other in the vehicular width direction between the vehicular auxiliary machine (50,50a,b) and each of the seats ( 11,15).
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by MIZUTANI to include a pair of vertical wall portions as taught by Honda to prevent leakage due to ground fault or short circuit so the passengers can be safely protected from high voltage electricity.
 
Regarding claim 2, MIZUTANI as modified disclose the rib is constituted by a surface parallel to the vehicular width direction.
 
Regarding claims 4 and 10, MIZUTANI disclose, wherein the harness-side vertical wall portion includes a reinforcing portion formed in such a way as to extend along a vehicular front-rear direction
Allowable Subject Matter
Claims 3, 9,11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious
 a pedestal portion formed in such a way as to bulge with respect to the base surface, and the pedestal portion includes a step portion formed on an end of the pedestal portion in such a way as to extend in the vehicular width direction;
  and the auxiliary machine fixing bracket is configured to be displaceable relative to the protection bracket, when the protection bracket is deformed by contact against the seat
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.various prior disclose, in particular  in view of  cn106891906, A kind of single piece type side guard plate device with vertical pooling feature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612